THE THIRTEENTH COURT OF APPEALS

                                    13-15-00164-CV


                                    City of Bay City
                                            v.
                                  Shirley Knapp, et al.


                                   On Appeal from the
                    23rd District Court of Matagorda County, Texas
                             Trial Cause No. 12-E-0497-C


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be remanded to the trial court.

The Court orders the judgment of the trial court REMANDED for further proceedings

consistent with its opinion. Costs of the appeal are adjudged against appellant.

      We further order this decision certified below for observance.



October 29, 2015